19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.John Joseph KAY, Defendant Appellant.
Nos. 93-6841, 93-7117.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1994.Decided March 7, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-89-462-HAR)
John Joseph Kay, appellant Pro Se.
Andrew George Warrens Norman, Asst. U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WILKINSON, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders deferring the payment of his fine and assessing interest and denying reconsideration.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Kay, No. CR-89-462-HAR (D. Md. July 20, 1993;  Sept. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.